DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 12, 17 and 18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Krainak (US 20120050715).
Re claim 1: Krainak teaches a sensor system (fig. 1-4), comprising: a light source (27) configured to emit a light beam (28) with a wave length about 905 nm or 1550 nm (paragraph 13, 1500 nm); one or more optical elements (30/34/40) configured to collimate, expand and homogenize the light beam (28) (paragraphs 13-16, a Galilean or Keplerian beam expander 30 both collimates and expands the beam and the lens arrays 34 homogenize the light beam), wherein the light beam is directed to one or more objects (22) in a field of view of the sensor system (see fig. 1 and 2, paragraphs 18-22); a detector (46) with a plurality of units (46), wherein each unit of the plurality of units is configured to receive at least a portion of photon energy of a reflected light beam that is reflected back from at least one point of a plurality of points on the one or more objects (see fig. 1 and 2, paragraphs 18-20); and convert the received photon energy to generate at least one electrical signal corresponding to the at least one point (see fig. 1 and 2, paragraphs 18-20); and a data processor (24) that is configured to determine distance to each point of the plurality of points on the one or more objects based on the generated electrical signals (see fig. 1 and 2, paragraphs 18-22).
Re claims 2 and 17: Krainak teaches a sensor system and method for sensing one or more objects in a field of view (FOV) of a sensor system (see fig. 1-4), comprising: a light source (27) configured to emit a light beam (28) (see fig. 2, paragraph 13); one or more optical elements (30/34/40) configured to homogenize the light beam (paragraphs 13-16, a Galilean or Keplerian beam expander 30 both collimates and expands the beam and the lens arrays 34 homogenize the light beam), wherein the light beam (28) is directed toward a field of view (FOV) of the sensor system (see fig. 1 and 2, paragraphs 14-18); and a detector (46) with a plurality of photo detection devices (46), wherein each photo detection device of the plurality of photo detection devices is configured to receive at least a portion of photon energy of a reflected light beam that is reflected back from one or more objects in the FOV of the sensor system (paragraphs 19-22, see fig. 1 and 2); and generate at least one electrical signal based on the received photon energy (paragraphs 19-22, see fig. 1 and 2).
Re claim 3: Krainak teaches the sensor system, wherein the light source (27) comprises one or more laser diodes or a surface emitting laser (paragraph 13).
Re claim 4: Krainak teaches the sensor system, wherein at least one photo detection device of the plurality of photo detection devices (46) in the detector comprises an avalanche photodiode (APD) device (paragraph 19).
Re claim 6: Krainak teaches the sensor system, wherein the light beam has a wavelength of about 905 nm or 1550 nm (paragraph 13).
Re claim 7: Krainak teaches the sensor system, wherein the one or more optical elements (30/34/40) comprise a beam expander (30) (paragraphs 13-16, a Galilean or Keplerian beam expander 30 both collimates and expands the beam and the lens arrays 34 homogenize the light beam).
Re claim 8: Krainak teaches the sensor system, wherein the beam expander (30) is configured to expand the light beam before the light beam is homogenized (34) (see fig. 2, paragraphs 13-16).
Re claim 12: Krainak teaches the sensor system, wherein the plurality of photo detection devices (46) are arranged in a predetermined configuration (arrayed in a configuration corresponding to the lens array 34, paragraph 19).
Re claim 18: Krainak teaches the method, wherein the one or more optical elements (30/34/40) comprise a beam expander (30) (paragraphs 13-16, a Galilean or Keplerian beam expander 30 both collimates and expands the beam and the lens arrays 34 homogenize the light beam) that is configured to expand the light beam before the light beam is homogenized (34) (see fig. 2, paragraphs 13-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krainak (US 20120050715) in view of Stettner et al. (US 20130128257).
Re claim 5: Krainak teaches the detector (46) with a plurality of photo detection devices (46) which is the APD device (paragraph 19), wherein each photo detection device of the plurality of photo detection devices is configured to receive at least a portion of photon energy of a reflected light beam that is reflected back from one or more objects in the FOV of the sensor system (paragraphs 19-22, see fig. 1 and 2); and generate at least one electrical signal based on the received photon energy (paragraphs 19-22, see fig. 1 and 2), but does not specifically teach wherein the APD device is coupled to a readout integrated circuit (ROIC) configured to read out one or more photo detection events based on the at least one generated electrical signal. Stettner teaches wherein an APD device (73) is coupled to a readout integrated circuit (ROIC) (74) configured to read out one or more photo detection events based on at least one generated electrical signal (paragraphs 55-57, ROIC, see fig. 5). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a ROIC with the APD device of Krainak similar to Stettner in order to efficiently output the  signal charger at each APD device providing for high speed outputs for the sensor system. 
Re claims 9 and 19: Krainak the sensor system and the method, comprising the one or more optical elements (30/34/40) (paragraphs 13-16, a Galilean or Keplerian beam expander 30 both collimates and expands the beam and the lens arrays 34 homogenize the light beam), but does not specifically teach comprises a holographic filter. Stettner teaches wherein one or more optical elements comprise a holographic filter (26) (fig. 1 and 2, paragraph 36). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a holographic filter similar to Stettner with the optical elements of Krainak in order to project the light beam with a desired pattern into the field of view providing for desired illumination of objects within the field of view. 

6.	Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krainak (US 20120050715) as modified by Stettner et al. (US 20130128257) as applied to claim 9 above, and further in view of Ulrich et al. (US 6509559).
Re claims 10 and 20: Krainak as modified by Stettner teaches wherein one or more optical elements comprise a holographic filter (Stettner, 26, fig. 1 and 2, paragraph 36), but does not specifically teach wherein the one or more optical elements comprise a pair of lenses following the holographic filter, wherein the pair of lenses is configured to create a telecentric light field. Ulrich teaches wherein one or more optical elements (885/814/886/810/816/818) comprise a pair of lenses (816/818) following a holographic filter (885), wherein the pair of lenses (816/818) is configured to create a telecentric light field (col. 8, lines 8-37, fig. 8b). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a pair of telecentric lenses similar to Ulrich with the system of Krainak as modified by Stettner in order to reduce keystone distortion and magnification does not change with respect to depth providing for higher quality illumination of a scene and therefore measurements of the scene. 


7.	Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krainak (US 20120050715) in view of Land (US 20060131486).
Re claim 11: Krainak teaches the one or more optical elements (30/34/40) (paragraphs 13-16, a Galilean or Keplerian beam expander 30 both collimates and expands the beam and the lens arrays 34 homogenize the light beam), but does not specifically teach wherein the one or more optical elements comprise an adjustable mirror configured to adjust an incident angle of the light beam to direct the light beam to different angles in the FOV of the sensor system. Land teaches one or more optical elements (52/55b/54b/70b) comprise an adjustable mirror (70b) configured to adjust an incident angle of a light beam (62) to direct the light beam to different angles in a FOV of a sensor system (see fig. 7). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an adjustable mirror similar to Land with the optical elements of Krainak in order to cover a large field of view with the light beam providing for more efficient and higher quality illumination of objects in the field of view.
Re claim 13: Krainak teaches the one or more optical elements (30/34/40) (paragraphs 13-16, a Galilean or Keplerian beam expander 30 both collimates and expands the beam and the lens arrays 34 homogenize the light beam), but does not specifically teach wherein the one or more optical elements comprise one or more beam steering devices configured to steer the light beam to scan a surrounding environment of the sensor system. Land teaches wherein one or more optical elements (52/55b/54b/70b) comprise one or more beam steering devices (70b) configured to steer a light beam (62) to scan a surrounding environment of a sensor system (see fig. 7). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a beam steering device similar to Land with the optical elements of Krainak in order to cover a large field of view with the light beam providing for more efficient and higher quality illumination of objects in the surrounding environment.

8.	Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krainak (US 20120050715) in view of Weimer et al. (US 20120038903).
Re claim 14: Krainak teaches the sensor system, wherein the detector is configured to detect distance information for the one or more objects in the FOV of the sensor system (paragraphs 18-21), but does not specifically teach wherein a data frame is used to represent the distance information in the FOV of the sensor system. Weimer teaches wherein a detector (324) operates is configured to detect distance information for one or more objects in a FOV of a sensor system (fig. 3, paragraph 50), and wherein a data frame is used to represent the distance information in the FOV of the sensor system (fig. 3, paragraph 50). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a data frame similar to Weimer with the system of Krainak in order to determine distances to objects is a scene within a frame providing for more efficient distance measurements.
Re claim 15: Krainak as modified by Weimer teaches the sensor system, wherein the data frame comprises a plurality of pixels, and each pixel of the plurality of pixels contains distance information corresponding to a reflection point in a particular section of the FOV (Krainak, paragraphs 18-21, Weimer, paragraph 50).
Re claim 16: Krainak teaches the sensor system, wherein the at least one electrical signal generated by a photo detection device of the plurality of photo detection devices corresponds to a particular pixel in the FOV of the sensor system (paragraphs 18-21), but does not specifically teach in a data frame. Weimer teaches wherein at least one electrical signal generated by a photo detection device (324) of a plurality of photo detection devices corresponds to a particular pixel in a data frame representing a FOV of a sensor system (fig. 3, paragraph 50). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a data frame similar to Weimer with the system of Krainak in order to determine distances to objects is a scene within a frame providing for more efficient distance measurements.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                        /JENNIFER D BENNETT/Examiner, Art Unit 2878